Citation Nr: 1509469	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for a psychiatric condition, to include severe depression, anxiety, and suicidal ideation.  This matter has been remanded by the Board in May 2014.

The Veteran initiated a claim for "severe depression" in July 2011.  Since then, the claim has been treated variously and the Board has recharacterized the issue as a claim for service connection for any acquired psychiatric condition.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Board also notes that the RO has separately adjudicated the claim for service connection for posttraumatic stress disorder (PTSD) in June 2013, likely as a result of the wording used in the Veteran's January 2012 notice of disagreement (NOD) to the RO's November 2011 rating decision.  Despite being informed of the ways in which he could substantiate his claim for PTSD (see April 2012 Duty To Assist Letter), the Veteran did not submit any stressor statements in this regard.  In fact, he did not submit a NOD specific to the RO's June 2012 rating decision denying the PTSD claim.  Thus, the Board finds that the PTSD issue is not part of the present appeal.  

The Veteran testified at a May 2014 Travel Board hearing before the undersigned; a transcript of that hearing is of record.  


FINDINGS OF FACT

1. The examination at entrance into service indicates that the Veteran's psychiatric status was normal.  

2. Clear and unmistakable evidence in the form of various VA psychiatric treatment records, to include the June 2014 VA examination, shows that an acquired psychiatric disorder, namely depression, existed prior to service. 

3. Based on the Veteran's credible testimony which is consistent with medical evidence of record describing the impact of various events in service on his mental health, VA has not shown by clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include MDD, clearly and unmistakably preexisted service and was not shown to be clearly and unmistakably not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014); Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).


ORDER

Service connection for an acquired psychiatric disorder, to include MDD, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


